department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p tl-n-125-00 uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject definition of refunding issues this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend issuer partnership partnership project city corporation bond sec_1 bond sec_2 date date year year a b c issue whether bonds issued in year are precluded from being treated as refunding bonds due to the reorganization in year of the conduit borrower under the prior bonds conclusion it is our opinion that the available information does not support an argument that the bonds issued in year are not a refunding_issue solely because of the reorganization of the conduit borrower nearly months prior to the issuance of the bonds facts on date the issuer issued its bond sec_1 in the principal_amount of dollar_figurea bond sec_1 were issued on behalf of partnership a limited_partnership to be used to construct project a personal care facility for the elderly located in city on date partnership filed a petition for voluntary reorganization under chapter of the bankruptcy code partnership operated and maintained project as a debtor in possession during the bankruptcy proceeding partnership 1’s plan_of_reorganization was subsequently confirmed in year under the plan_of_reorganization corporation replaced the former general_partner of partnership and acquired a percent ownership_interest the remaining percent of partnership was acquired by two other unrelated corporations accordingly in year partnership was formed in year issuer issued its bond sec_2 in the principal_amount of dollar_figureb dollar_figurec of which was used for refunding_bond sec_1 security for bond sec_2 consists of a loan agreement between issuer and partnership and a mortgage on project law and analysis sec_103 of the internal_revenue_code provides that gross_income does not include interest on certain state_or_local_bonds sec_149 generally provides that nothing in sec_103 or in any other provision of law shall be construed to provide an exemption from federal_income_tax for interest on any bond issued as part of an issue described in sec_149 for bonds originally issued before sec_149 provides in part that an issue is described in sec_149 if any bond issued as part of that issue is issued to advance refund a bond unless the refunding_bond is only the first or second advance refunding of the original bond sec_1_150-1 generally provides that the definitions in sec_1_150-1 apply for all purposes of sec_103 and sec_141 through sec_1_150-1 generally defines refunding_issue as an issue of obligations the proceeds of which are used to pay principal interest or redemption price on another issue including the issuance costs accrued interest capitalized_interest on the refunding_issue a reserve or replacement fund or similar costs if any properly allocable to that refunding_issue sec_1_150-1 ii a provides that an issue is not a refunding_issue to the extent that the obligor of one issue is neither the obligor of the other issue nor a related_party with respect to the obligor of the other issue sec_1_150-1 ii b generally defines obligor as the actual issuer of the issue except that the obligor of the portion of an issue properly allocable to an investment in a purpose_investment means the conduit borrower under that purpose_investment sec_1_150-1 applies to issues issued after date to which sec_1_148-1 through apply in addition sec_1_150-1 other than paragraph c applies to any issue to which the election described in treas reg b is made sec_1_148-11 provides that an issuer may apply the provisions of sec_1_148-1 through sec_1_148-11 in whole but not in part to any issue that is outstanding on date and is subject_to sec_148 or to sec_103 or sec_103a of the internal_revenue_code of in lieu of otherwise applicable regulations under those sections prior to the promulgation of sec_1 similar definitions of refunding_issue and obligor were contained in former sec_1_148-11 in addition sec_1_150-1 generally provides that if within six months before or after a person assumes including taking subject_to obligations of an unrelated party in connection with an asset acquisition other than a transaction to which sec_381 applies if the person assuming the obligation is the acquiring_corporation within the meaning of sec_381 the assumed issue is refinanced the refinancing issue is not treated as a refunding_issue your memorandum requests advice as to whether the reorganization of partnership and formation of partnership in year precludes treatment of bond sec_2 as a qualified refunding of bond sec_1 citing sec_1_150-1 ii a the proposed position is that bond sec_2 is not a refunding_issue because bond sec_2 and bond sec_1 have different obligors as a result of the change in project’s ownership it is our opinion that the information provided does not support the proposed position first there is no indication that the issuer elected to apply the provisions of sec_1_150-1 as noted that section generally applies to issues issued after date bond sec_2 were issued several years prior to the effective date of the regulation while an issuer may elect to apply the provisions of the regulation retroactively it appears that the issuer in this case has expressly stated that the provisions of the regulation are inapplicable accordingly as an initial matter we recommend that you verify whether the issuer elected into any regulations subsequent to the issuance date of bond sec_2 further even assuming the applicability of the cited regulations it is our opinion that the proposed interpretation is overly broad under the suggested interpretation an issuer would be unable to refund an obligation whenever there has been a change in ownership of bond-financed property this overlooks the fact that a purchaser of bond-financed property may assume the obligations of the original conduit borrower for example the current regulations clearly recognize that a refunding may occur after a party assume obligations of an unrelated party in connection with an asset acquisition timing is the essential question sec_1_150-1 merely prohibits treating a refinanced issue as a refunded issue where the assumed issue is refinanced within six months before or after an asset acquisition in addition to the current regulations the service has long recognized the ability or in some cases need to substitute owners of bond financed property for example in revrul_79_262 1979_2_cb_33 the service concluded that a corporation's purchase of industrial_development_bonds substitution of itself as guarantor of the bonds and lessee of the financed facility and resale of the bonds would not adversely affect the characterization of the interest on those bonds based on the available information we do not recommend asserting the position that bond sec_2 were not a refunding of bond sec_1 because of the change in ownership of the project even assuming that partnership was a new entity after the bankruptcy reorganization it apparently assumed the outstanding obligations at that time and became the obligor with respect to bond sec_1 approximately months prior to the issuance of bond sec_2 accordingly the obligor on bond sec_2 was also the obligor on bond sec_1 this result is also consistent with the current regulations case development hazards and other considerations for the reasons discussed we do not recommend pursuing the refunding_issue raised in your request for advice sec_1001 governs for determining when securities received in exchange for securities surrendered in a transaction gives rise to a gain_or_loss the standard under sec_1_1001-1 for determining whether an exchange of property is a disposition is whether the properties exchanged differ materially either in_kind or extent other than the reorganization of partnership in year the current information does not support a reissuance argument as stated the mere change in the ownership of the conduit borrower has not been found to constitute a reissuance see revrul_79_262 please call if you have any further questions for alterations of the terms of a debt_instrument on or after date sec_1_1001-3 addresses when a modification of a debt_instrument is deemed to cause an exchange for purposes of sec_1_1001-1 of the regulations the provisions of this section may also be relied on for alterations of the terms of a debt_instrument after date and before date by joel e helke joel e helke branch chief financial institutions products
